Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 07/14/2021.
Claim 19 is amended by the applicants.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a management controller configured to: download data for the OTA update from a server; set a transmission rate based on a network load for the OTA update; and control background transfer based on the set transmission rate and a vehicle state; and an execution controller configured to receive the data from the management controller to perform the OTA update in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-14 and 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPN 20190258466 to MITCHELL et al.
Per claim 1:
MITCHELL discloses:
1. An apparatus for over the air update (OTA) for a vehicle, the apparatus comprising: 
a communication device configured to receive data for the OTA update of vehicle software from a sever (Paragraph [0031-0032] “vehicle also includes one or more transceivers that wirelessly receive data, such as a WiFi transceiver, a Bluetooth transceiver, a cellular transceiver, a satellite transceiver, and/or one or more other types of transceivers…code may include software, firmware, configuration parameters, calibrated data, and other data. The vehicle wirelessly downloads an over the air (OTA) update package (e.g., a compressed software package or file) for updating the code of the control module”); 
a processor; and a non-transitory storage medium containing program instructions that (Paragraph [0077] “a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit”), when executed by the processor causes the apparatus to: 
control background transfer for the OTA update based on at least one of a network load, a vehicle power state, a battery state, or an expected time for residual read-only memory (ROM) data transfer (Paragraph [0062-0063] “controlling installation of a vehicle startup (e.g., when the ignition state 178 is run or crank) when the transmission 110 is in park or the transmission 110 transitions to park… the first timer module 212 sets the first timer period 244 to the predetermined period when the OTA update package 240 is downloaded” [note here that the update begins in the background at multiple states i.e., at vehicle startup, transmission 110 is in park or the transmission 110 transitions to park]).

Per claim 3:
MITCHELL discloses:
3. The apparatus of claim 1, wherein the processor is configured to: perform the OTA update (Paragraph [0073] “Installing the OTA update package 240 includes the installation module 232 executing an executable file within the OTA update package 240 and updating the code of the module(s) specified in the OTA update package 240 using code of the OTA update package 240”) in a memory dualization scheme and a differential scheme (Paragraph [0079] “memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules”).

Per claim 4:
MITCHELL discloses:
4. The apparatus of claim 1, wherein the processor is configured to: 
determine whether a vehicle mode for the OTA update is a download mode or an update mode (Paragraph [0062] “controlling installation of a downloaded OTA update package. Referring to FIG. 3A, control may begin with 304 at vehicle startup (e.g., when the ignition state 178 is run or crank) when the transmission 110 is in park or the transmission 110 transitions to park. At 304, the communication module 204 downloads the OTA update package 240”); and 
determine whether the vehicle is in a driving state when the vehicle mode is the download mode (Paragraph [0062] “the communication module 204 may download the OTA update package 240 while the vehicle is off”).

Per claim 5:
MITCHELL discloses:
5. The apparatus of claim 4, wherein the processor is configured to: determine whether the vehicle network load is greater than a threshold value when the vehicle is in an Ignition Off (IG OFF) state (Paragraph [0068] “install the OTA update package 240 when the vehicle is next shut down. The message may also include other information, such as an indication that the vehicle will be immobilized during the installation and that one, more than one, or all vehicle functions will be disabled during the .

Per claim 6:
MITCHELL discloses:
6. The apparatus of claim 5, wherein the processor is configured to: set a time interval between consecutive frames to be longer and set a unit transfer block size to be smaller (Paragraph [0063] “At 308, the first timer module 212 sets the first timer period 244 to the predetermined period specified in the OTA update package 240”) when the network load of the vehicle is greater than the threshold value (Paragraph [0065-0067] “At 320, the display control module 224 determines whether the first timer period 244 is greater than zero… At 328, the display control module 224 determines whether the input has been received indicative of (i) user input to accept and install the OTA update package 240… control returns to 324 and the display control module 224 continues to display the message until user input to accept and install is received, the first timer period 320 reaches zero, or user input to generate a reminder and install the OTA update package 240 at a later time is received”).

Per claim 7:
MITCHELL discloses:
(Paragraph [0052] “”first timer module 212 initializes a first timer period (Timer 1 Period) 244 to the predetermined period when the OTA update package 240 is received. The first timer module 212 decrements the first timer period as time passes) and set the unit transfer block size to be greater, when the network load of the vehicle is equal to or less than the threshold value (Paragraph [0051] “a predetermined period until a mandatory installation of the OTA update package 240 and code to update (e.g., replace or modify) code of one or more specified modules of the vehicle. The predetermined period may be calibratable and may be set, for example, by the manufacturer of the vehicle”).

Per claim 8:
MITCHELL discloses:
8. The apparatus of claim 6, wherein the processor is configured to: perform the background transfer based on the vehicle network load (Paragraph [0062] “controlling installation of a downloaded OTA update package… At 304, the communication module 204 downloads the OTA update package 240. In various implementations, the communication module 204 may download the OTA update package 240 while the vehicle is off”); and determine whether the vehicle is travelling when the background transfer is completed (Paragraph [0060] “a message on the display 184 that notifies .

Per claim 9:
MITCHELL discloses:
9. The apparatus of claim 8, wherein the processor is configured to: complete the background transfer when the vehicle state is an IG OFF state (Paragraph [0070] “At 346, the display control module 244 may determine whether the transmission 110 is in park and the vehicle has been shut down”); and receive approval from a user for the OTA update to perform the OTA update (Paragraph [0069] “At 344, the display control module 224 determines whether the input has been received indicative of (i) user input to accept and install the OTA update package 240”) when the vehicle state transits to the IG OFF from an ignition on (IG ON) (Paragraph [0068] “Vehicle shutdown may be indicated, for example, by the ignition state 178 transitioning to off”).

Per claim 10:
MITCHELL discloses:
10. The apparatus of claim 9, wherein the apparatus further comprises: a display configured to display a screen for receiving the approval from the user (Paragraph [0069] “At 344, the display control module 224 determines whether the input has .

Per claim 11:
MITCHELL discloses:
11. The apparatus of claim 9, wherein the apparatus further comprises: an alarm device configured to notify the user of a request for the approval for the OTA update (Paragraph [0046,0048] “the infotainment module 182 may output sound via one or more speakers 188 of the vehicle…  One or more control modules of the vehicle (e.g., of the infotainment module 182) execute and install the OTA update package”).

Per claim 12:
MITCHELL discloses:
12. The apparatus of claim 4, wherein the processor is configured to: calculate the expected time for the residual ROM data transfer (Paragraph [0077] “a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit”); and determine whether a present battery state allows the background transfer for the expected time for the residual ROM data (Paragraph [0077] “other suitable hardware components that provide the described functionality”) when the vehicle is in the IG ON (Paragraph [0068] “Vehicle shutdown may be indicated, for example, by the ignition state 178 transitioning to off”).

Per claim 13:
MITCHELL discloses:
13. The apparatus of claim 12, wherein the processor is configured to: determine the network load when the background transfer is possible (Paragraph [0078] “the interface circuits may include wired or wireless interfaces that are connected to a local area network (LAN), the Internet, a wide area network (WAN), or combinations thereof… multiple modules may allow load balancing”).

Per claim 14:
MITCHELL discloses:
14. The apparatus of claim 1, wherein the processor is configured to: continuously perform the background transfer even when the vehicle power state transits (Paragraph [0040] “power inverter control module (PIM) 134 may control the electric motor… power from the battery 126”).

Claims 16-20 is/are the method claim corresponding to apparatus claims 1, 4+5, 6+7, 8+9 and 12+13 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1, 4+5, 6+7, 8+9 and 12+13 respectively, as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20190258466 to MITCHELL et al. in view of USPN 20180018159 to Eller.
Per claim 2:
The rejection of claim 1 is incorporated and further, MITCHELL discloses:
2. The apparatus of claim 1, wherein the processor further comprises: a management controller configured to: a vehicle state (Paragraph [0062] “controlling installation of a downloaded OTA update package. Referring to FIG. 3A, control may begin with 304 at vehicle startup (e.g., when the ignition state 178 is run or crank) when the transmission 110 is in park or the transmission 110 transitions to park. At 304, the communication module 204 downloads the OTA update package 240”) an execution controller configured to receive data from the management controller to perform the OTA update (Paragraph [0048] “transceiver may, for example, receive .

MITCHELL does not explicitly discloses set a transmission rate based on the network load; and control the background transfer based on the set transmission rate.
However, Eller discloses in an analogous computer system set a transmission rate based on the network load (Paragraph [0050] “each device 100a-100b adjusts its data rate… If the carrier is less than 50% idle, the data rate is increased… increasing the data rate, the transmission range for the device will decrease and the fraction of idle time will increase”); and control the background transfer based on the set transmission rate (Paragraph [0051] “By decreasing the data rate, the transmission range for the device will increase and the fraction of idle time will decrease… Overall, by selectively modifying data transmission rates at each device depending on conditions sensed by the device, network connectivity and aggregate performance are increased”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of set a transmission rate based on the network load; and control the background transfer based on the set transmission rate as taught by Eller into the method of updating software/application in a transmission rate based on the network load; and control the background transfer based on the set transmission rate to provide an efficient techniques to update software/application over the air so as to avoid requiring the physical presence or manual intervention of a technician, operator, owner or other party for convenience of the customers/clients as suggested by Eller (Paragraph [0003-0004]).

Claims 15 is/are the apparatus/system claim corresponding to method claims 2 and rejected under the same rational set forth in connection with the rejection of claims 2 as noted above.

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
In response to applicants’ arguments that unlike the teachings in Mitchell, the features of amended Claim 1 recite “control background transfer for the OTA update based on at least one of a network load, a vehicle power state, a battery state, or an expected time for residual read-only memory (ROM) data transfer.” In particular, Mitchell discloses the configuration of a memory and a controller, and a configuration of performing an OTA update for a predetermined timer period. More specifically, Mitchell does not discuss performing the background update when the time based on the battery state is longer than the expected time for the residual ROM data transfer.  For at least these reasons, Mitchell fails to disclose at least the above-emphasized features recited in Claim 1. It follows that Claim 1 and all of its dependent claims are in condition for 

Examiner respectfully disagrees. First of all, applicants’ indicates that the claim 1 is amended, however, claim 1 not amended, the limitations are the same as the original claim 1. Second for all, applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., [performing the background update when the time based on the battery state is longer than the expected time for the residual ROM data transfer]) are not recited in the rejected claim(s).  Particularly claim recites MARKUSH type language which requires at a minimum just one from the list that is taught by the reference. Here background updates are not only the time based on the battery state is longer than the expected time for the residual ROM data transfer but, rather background transfer for the OTA update based on at least one of a network load, a vehicle power state, a battery state, or an expected time for residual read-only memory (ROM) data transfer.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, for the sake of arguments, Mitchell discloses updating system of a vehicle includes a communication module configured to wirelessly download an over the air (OTA) update package, see the Abstract. As described in the rejection above and in particular, Mitchell discloses in FIGS. 3A-3B method of controlling installation of a downloaded OTA update package. Control may begin with 304 at vehicle startup (e.g., when the ignition state 178 is run or crank) when the transmission 110 is in park or the transmission 110 transitions to park. At 304, the communication module 204 downloads the OTA update package 240. In various implementations, the communication module 204 may download the OTA update package 240 while the vehicle is off. At 308, the first timer module 212 sets the first timer period 244 to the predetermined period specified in the OTA update package 240. More specifically, the first timer module 212 sets the first timer period 244 to the predetermined period when the OTA update package 240 is downloaded. See paragraph [0062-0063]. Here it is clear that the OTA is downloaded in the multiple states of Mitchell background either when the ignition state 178 is run or crank or when the transmission 110 is in park or the transmission 110 transitions to park or download the OTA update package 240 while the vehicle is off.
Thus, Mitchell discloses the limitations as argued above and the rejection is maintained herein.

In response to applicants’ arguments that Eller generally discloses transmission rate, which the Office relies on to cure certain deficiencies of Mitchell discussed in Section III above. See Office Action p. 15. Even so, Eller does not cure the deficiencies of Mitchell related to “control background transfer for the OTA update based on at least one of a network load, a vehicle power state, a battery state, or an expected time for residual read-only memory (ROM) data transfer.”  For at least these reasons, Mitchell and Eller fail to disclose Claims 2 and 15. It follows that Claims 2 and 15 are in condition for allowance for at least these reasons.
Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable 

For the claim interpretations applicants have not provided any response and thus, it is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
 TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193